203 So. 2d 294 (1967)
Buddy ROREX
v.
STATE.
8 Div. 129.
Court of Appeals of Alabama.
October 17, 1967.
*295 Harold T. Foster, Scottsboro, for appellant.
MacDonald Gallion, Atty. Gen., and Bernard F. Sykes, Asst. Atty. Gen., for the State.
JOHNSON, Judge.
We have carefully examined the record in this cause and the same reflects that there was no arraignment of the appellant and, therefore, no plea to this charge was entered by him or for him. Consequently, the "adjudication of guilt" by the lower court is without legal force or effect.
Presiding Judge Bricken, speaking for this court in Chesnut v. State, 35 Ala. App. 376, 47 So. 2d 248, stated in part as follows:
"There can be no trial on the merits in a criminal case until the defendant has pleaded not guilty, or this plea has been entered for him by the court; Jackson v. State, 91 Ala. 55, 8 So. 773, 24 Am.St. Rep. 860; Howard v. State, 165 Ala. 18, 50 So. 954; Bowen v. State, 98 Ala. 83, 12 So. 808; Childs v. State, 97 Ala. 49, 12 So. 441."
See also Huddleston v. State, 37 Ala.App. 57, 64 So. 2d 90.
In view of the need for remandment we also point to the fact that the instant transcript of evidence fails to show a prima facie case of the appellant's guilt under the statute in such case made and provided.
Reversed and remanded.